Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 29, 2022

                                      No. 04-22-00512-CV

                   IN THE INTEREST OF M.S.M., K.C.M., AND C.C.M.

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating Appellant W.M.’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant W.M. has filed a motion for extension of time to file his
brief. Appellant W.M.’s motion is GRANTED. Appellant W.M.’s brief is due on October 17,
2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


       It is so ORDERED September 29, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT